REVISED MARCH 23, 2000

                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                                No. 99-30258

               WESTLY WEST; DENNIS LYNCH; ROBERT POLITO;
                      HENRY JAUME; BRUCE VERRETTE,

                                                  Plaintiffs-Appellants,

                                   versus

         NICK A. CONGEMI, Chief of Police; CITY OF KENNER,

                                                   Defendants-Appellees.

            Appeal from the United States District Court
                for the Eastern District of Louisiana
                     Lower Court No. 98-CV-1654-T
                            March 21, 2000

Before JONES, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:*

            Having carefully considered this appeal in light of the

briefs, oral arguments, and pertinent portions of the record, we

agree with the district court’s analysis of the issues and affirm

largely for the reasons stated in its opinion entered November

23, 1998.

            The   issue   is   whether   the   concededly   constitutional

“Little Hatch Act” of Louisiana, LA. R. S. 33:2504, may be enforced

against police officers who, acting as representatives of a police


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except for the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
officers’ association in Kenner, communicated the association’s

endorsement of and support for a political candidate. Police Chief

Congemi fired the appellants according to the direct command of the

statute.

               On appeal, counsel for appellants has been less than

forthright      in     distinguishing   between    his   individual    clients’

interest and that of the association, which was not permitted to

intervene in the district court.1            Notwithstanding the confusion,

we construe appellants’ complaint to be that although they were

legitimately forbidden by the Little Hatch Act from personally

engaging in political activities covered by that statute while

employed as civil servants, the statute may not constitutionally be

applied to them when they act as officers of the association.                 To

do so, appellants claim, violates their First Amendment speech and

associational rights.

               Acting as officers of their association and through it,

the       appellants    caused   a   political    contribution   to,    and   an


      1
            Appellants’ brief states: “The issue involved here is rather whether
associations and unions of civil service employees may be made a target for
attack and prevented from making political endorsements in their own name by the
strategy of terminating union officers who carry out the official acts of the
organization in private and without identifying themselves publicly in any way
as civil servants.” One might think that the association, rather than the police
officers is the appellant.

           But the association could -- and did -- notice an appeal only from
the denial of intervention, a point which was not briefed and is therefore
waived.

                                         2
endorsement of, Candidate Stagni’s campaign to be made.                     Such

activities, undertaken “directly or indirectly,” violate the plain

language of Section 2504.        Appellants contend, however, that when

they act as association officers, their conduct is shielded from

the prohibitions of the Little Hatch Act.                We disagree.   Like the

district court, we conclude that this court’s decision in Wachsman

v.   City   of   Dallas,   704 F.2d 160,   172    (5th   Cir.   1983)   is

controlling:

            One further problem deserves our attention
            before   we   address   the    restrictions   on
            contributions.        The    district    court’s
            invalidation of section 16(b)(1) regarding
            endorsements    presented     at    nonpolitical
            gatherings    applied    only    to   individual
            employees, and not to their organizations.
            The Committee asserts that this ruling ignores
            its first amendment rights. These rights are
            derived    from   the     individual    members’
            associational and speech rights, see Citizens
            Against Rent Control, and from the public’s
            right to free and uninhibited comment on
            political issues. See Bellotti. Although the
            district court failed to state why it reached
            different conclusions regarding Wachsman and
            the Committee, we perceive an appropriate
            distinction that justifies its order.

            [3]   The  Committee   must   act  through   a
            spokesman.   Regarding individual employees,
            the court was obviously concerned with
            limiting an employee’s right to endorse a
            candidate at a private and/or nonpolitical
            gathering (e.g., a Kiwanis Club meeting or a
            neighborhood barbecue).      Such a setting
            suggests a public employee acting as a private
            citizen. This suggestion, however, does not

                                        3
            fit a situation in which an official spokesman
            for   an   organization   of  city   employees
            announces in that capacity the organization’s
            endorsement of a particular city council
            candidate. The latter carries with it all the
            pernicious possibilities inherent in allowing
            individual employees to so address political
            gatherings.     The arrival of an official
            spokesman bearing such an endorsement largely
            imbues a gathering with a political flavor.
            Indeed, the appellant Committee here is the
            avowedly political arm of the city employee
            police and firefighters organizations. Thus,
            the    City’s    interests   in    prohibiting
            endorsements will be present in any situation
            in which an organization *173 of city
            employees desires to make an endorsement.
            Therefore, the trial court’s order in this
            regard is affirmed. (footnote omitted/emphasis
            added).

            Wachsman and the district court also relied on the

Supreme Court’s decision in U.S. Civil Service Comm’n v. Nat’l

Ass’n of Letter Carriers, 413 U.S. 548, 93 S. Ct. 2880 (1973),

upholding similar restrictions on political activity by civil

servants.

            Because Chief Congemi’s enforcement of the Little Hatch

Act’s ban on “direct or indirect” political activity by these

appellants was constitutional, we need not reach the other issues

raised on appeal.   The judgement of the district court in favor of

appellees is affirmed.

            AFFIRMED.



                                  4